512 F.2d 674
75-1 USTC  P 9353
Edward R. FINK and Joan O. Fink, Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 74-1222.
United States Court of Appeals, Ninth Circuit.
March 25, 1975.

On appeal from the decision of the United States Tax Court;  Bruce M. Forrester, U.S. District Judge.
Edward R. Fink, in pro. per.
Scott O. Crampton, Asst. Atty. Gen., Tax Div., Dept. of Justice, Washington, D.C.;   Meade Whitaker, Chief Counsel IRS, for respondent.
OPINION
Before DUNIWAY and KILKENNY, Circuit Judges, and SOLOMON,* District Judge.
PER CURIAM:


1
The judgment is affirmed for the reasons stated in the opinion of the United States Tax Court.  Edward R. Fink, 1973, 60 T.C. 867.



*
 The Honorable Gus J. Solomon, Senior United States District Judge for the District of Oregon, sitting by designation